DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Amendment
2.	Applicants amendments to claims, submitted 8/20/21, have been reviewed and admitted.  The amendments did not affect allowability the application remains allowable.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Reason for Allowance
Claims 1-3 and 5-17 are being allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the combination set forth in the independent claim of an apparatus of a fin shaped and slotted as claimed, specifically with the herringbone streamlined slot as claimed. The closest prior art of record is Gissen et al. (U.S. Patent 10,429,138). 
Gissen teaches a heat exchange plate (shown fig. 1) with slotted airfoil fins (elements 106 or variants shown in fig. 3D/3E), comprising: a base plate (elements 104) including a number of fins (elements 106 or variants shown in fig. 3D/3E).  
This prior art individually or in combination does not teach or make obvious the apparatus of a fin shaped and slotted as claimed, specifically with the herringbone streamlined slot as claimed as claimed in independent claims 1 and 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763